DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the assembly" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 depends on itself and this makes the claim indefinite.
	Claim 2 recites the limitation “piping of a piped water system” in line 2.  It is not clear if this is the same piping and piped water system recited in claim 1 or if it is a second piping and piped water system.
Claim 6 recites the limitation "the assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the inner wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the assembly" in lines 7 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the assembly" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation “a filter element assembly: in line 2.  It is not clear if this is the same filter element assembly claimed in claim 1 or if it is a second filter element assembly.
Claim 20 recites the limitation "the assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 10, 11, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 2007/0125692).
	With respect to claim 1, Snyder discloses a water treatment system unit 10, as shown in Fig. 1, having: a housing 70 having first and second housing ends, as shown 

	With respect to claim 2, Snyder discloses a manifold 40 (filter head), as shown in Fig. 3, adapted to be coupled to hoses 52 (piping), as shown in Fig. 4, of faucet diverter valve assembly 28 (piped water system), as shown in Fig. 1, and means 83 for removably securing the first housing end to the filter head 40 (see paragraph 0054).

	With respect to claim 4, Snyder discloses wherein the housing bottom cover 142 has an inner side and an outer side, as shown in Fig. 6B, the inner side facing the housing 70 when assembled thereto, as shown in Fig. 6B, the housing bottom cover 142 comprising an upstanding skirt extending from its inner side, as shown in Fig. 9.

	With respect to claim 5, Snyder discloses wherein the skirt has an internal side and an external side, as shown in Fig. 9, the external side of the skirt including at least one groove 145, said at least one groove 145 being adapted to receive an O-ring seal 144, as shown in Fig. 9.

	With respect to claim 6, Snyder discloses wherein the assembly is adapted such that the housing bottom cover 142 has a mounted position wherein the housing bottom cover 142 is sealed against the housing 70, as shown in Fig. 6C.

	With respect to claim 7, Snyder discloses wherein the inner wall of the housing 70 includes an annular step surface at its second end, as shown in Fig. 5, the housing bottom cover 142 having an outwardly flanged shoulder 154, 156, as shown in Fig. 9, the shoulder of the housing bottom cover 142 engaging the annular step surface on the housing 70 when the housing bottom cover 142 is in its mounted position, as shown in Figs. 6B-6C.

	With respect to claim 10, Snyder discloses wherein the housing 70 has an inner wall, as shown in Fig. 5, the inner wall of the housing 70 having an annular groove 98 for receiving the retaining means 146, 150, therein in use (see paragraph 0053).

	With respect to claim 11, Snyder discloses wherein the retaining means 146, 150, has an inner side and an outer side, as shown in Fig. 9, the inner side facing 

	With respect to claim 13, Snyder discloses wherein the retaining means 146, 150, can be mounted relative to the housing 70 in a mounted position to retain the housing bottom cover 142 to the housing 70, as shown in Fig. 5, the housing bottom cover 142 having a mounted position wherein it is sealed against the housing 70, as shown in Fig. 6C, the second end of the housing 70 terminating at a terminal edge, as shown in Fig. 5, wherein the assembly is adapted so that the housing bottom cover 142 can be placed in the opening in the second end of the housing 70 and the retaining means 146, 150, placed over it with the at least one protruding member 166, 170, extending proud from the terminal edge of the housing 70 such that the housing bottom cover 142 can be driven into its mounted position by pushing the second end of the assembly against a surface, as shown in Fig. 9.

	With respect to claim 15, Snyder discloses a filter element assembly 66, the filter element assembly 66 being removably insertable in the housing 70 through the opening in the second housing end, as shown in Fig. 5, the filter element assembly 66 comprising a water filter element 100, as shown in Fig. 8A, for filtering water (see paragraph 0052).



	With respect to claim 18, Snyder discloses wherein the filter element assembly 66 comprises a proximal end to be arranged at the first end of the housing 70 and a distal end to be arranged at the second end of the housing 70 when installed, as shown in Fig. 5, the filter element assembly 66 further comprising a cap 104 (distal end mount) mounted on the distal end of the filter element 100, as shown in Fig. 8A, the distal end mount 104 having an outer side facing away from the filter element 100, as shown in Fig. 8A, the distal end mount 104 having a projecting member 112, 114, extending from the outer side of the distal end mount 104, as shown in Fig .8A.

	With respect to claim 19, Snyder discloses wherein the projecting member 114 has an undercut into which a filter element assembly removal tool may be engaged in .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 9, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2007/0125692).
	With respect to claim 3, Snyder discloses wherein the housing bottom cover 64 is adapted to be secured to the housing 70 via a cammed closure (see paragraph 0052).  Snyder lacks an interference fit.  However, this would have been obvious to one of ordinary skill in the art in order to secure the cover to the housing, since one of ordinary skill would recognize to choose a desired manner to secure the cover to the housing, and an interference fit is a common manner of securing two parts or elements.

	With respect to claims 8-9, Snyder lacks wherein the retaining means comprises a circlip; and wherein the circlip is outwardly biased.  However, the specific type of retaining means claimed by applicant, i.e., a circlip, would have been obvious to one of ordinary skill in the art in order to secure the cover to the housing, since one of ordinary 

With respect to claim 12, Snyder discloses wherein the retaining means 146, 150, comprising lock blades having two free ends, the lock blades having at least two protruding members 166, 170, located one at each free end of the lock blades such that they extend away from the outer side of the lock blades, as shown in Fig. 9.  Snyder lacks a circlip and the at least two protruding members being arranged such that a user can pinch them to compress the circlip.  However, this would have been obvious to one of ordinary skill in the art in order to secure the cover to the housing, since one of ordinary skill would recognize to choose a desired type of retaining means according to a desired application.  

With respect to claim 14, Snyder discloses wherein the retaining means 146, 150, comprises lock blades having two free ends, as shown in Fig. 9, the lock blades having an expanded configuration in which it is retainable in a mounted position relative to the housing 70, the assembly further comprising a handle 152 (locking member) which is moveable between a locked position and an unlocked position, the locking member 152 being located between the two free ends of the lock blades when in its locked position in order to maintain the lock blades in its expanded configuration (see paragraph 0058).  Snyder lacks a circlip; however, this would have been obvious to one of ordinary skill in the art in order to secure the cover to the housing, since one of 

	With respect to claim 17, Snyder discloses wherein the filter element 100 has a substantially cylindrical outer shape, as shown in Fig. 8A, the filter element 100 having a central longitudinal axis, as shown in Fig. 8A.  Snyder lacks the spigot projecting along an axis that is offset from the central longitudinal axis of the filter element.  However, this would have been obvious to one of ordinary skill in the art in order to direct the fluid flow to a desired location.

	With respect to claim 20, Snyder discloses that the undercut of the projecting member 114 may be engaged in order to pull out the filter element assembly 66 from the housing 70 (see paragraph 0055). Snyder lacks a filter element assembly removal tool.  However, it would have been obvious to one of ordinary skill in the art to use a tool, such as pliers, in order to grasp the projecting member 114 to remove it from the housing, since one of ordinary skill would recognize to use any available tool in order to remove the filter element from the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778